FILED
                            NOT FOR PUBLICATION                             FEB 25 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50489

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00478-R

  v.
                                                 MEMORANDUM*
IGNACIO LOPEZ SOSA, a.k.a. Carlos
Duran, a.k.a. Ignacio Tony Sosa,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Ignacio Lopez Sosa appeals from the district court’s judgment and

challenges the 36-month sentence imposed following his guilty-plea conviction for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
    being an illegal alien found in the United States following deportation, in violation

    of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          Lopez Sosa contends that the district court procedurally erred by failing to

    explain the sentence adequately. We review for plain error, see United States v.

    Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

    district court listened to Lopez Sosa’s arguments, stated that it had reviewed the

    criteria set forth in 18 U.S.C. § 3553(a), and imposed a sentence below the

    Guidelines range. The failure to do more does not constitute plain error. See id.

          Lopez Sosa also contends that his sentence is substantively unreasonable.

    The district court did not abuse its discretion in imposing Lopez Sosa’s sentence.

    See Gall v. United States, 552 U.S. 38, 51 (2007). The below-Guidelines sentence

    is substantively reasonable in light of the section 3553(a) sentencing factors and

    the totality of the circumstances, including Lopez Sosa’s multiple prior reentries

    and his criminal history. See Gall, 552 U.S. at 51.

          AFFIRMED.



1




                                              2                                    13-50489